STATE OF MISSOURI,                                   )
                                                     )
        Plaintiff-Respondent,                        )
                                                     )
v.                                                   )        No. SD36923
                                                     )
CHESTER WILLIAM FEWINS,                              )        Filed: August 31, 2021
                                                     )
        Defendant-Appellant.                         )

             APPEAL FROM THE CIRCUIT COURT OF DALLAS COUNTY

                                    Honorable Calvin R. Holden

CONVICTIONS AFFIRMED; CASE REMANDED TO CORRECT SENTENCES

        Chester William Fewins (“Defendant”) appeals his bench-trial convictions of

three counts of first-degree statutory rape, one count of attempted first-degree statutory

rape, three counts of first-degree child molestation, one count of first-degree statutory

sodomy, one count of felony abuse of a child, and one count of tampering with a victim. 1

        Defendant’s first point claims the trial court abused its discretion in denying his

request for a continuance to, among other things, secure an expert on involuntary

intoxication. The other points correctly claim that the ninety-nine-year sentences

imposed in the judgment on various convictions are inconsistent with the trial court’s oral

pronouncement at sentencing.


1
 The court granted Defendant’s motion for judgment of acquittal as to count 6 – attempted statutory
sodomy in the first degree.


                                                    1
       Because the trial court did continue the case at Defendant’s request (albeit for a

different reason), we deny his first point and affirm his convictions. We remand the case

solely to direct the trial court to correct its written judgment nunc pro tunc.

                                        Background

       All of Defendant’s crimes were committed against his step-daughter (“Victim”),

who was under 14 years of age at the time they took place. Defendant does not challenge

the sufficiency of the evidence supporting his convictions.

       Defendant waived his right to a trial by jury, and the case was tried to the court.

On November 15, 2019, the second day of trial, Defendant called Wendy Pryor (“Nurse

Pryor”), a sexual assault nurse examiner trained in performing sexual assault forensic

exams (“SAFE exams”). Nurse Pryor testified that her SAFE exam of Victim revealed

that Victim’s hymen was intact, and all of the exam’s findings were normal. On cross-

examination, Nurse Pryor testified that normal exam results were not unusual as she

would not expect to see any vaginal trauma in a post-pubescent girl such as Victim

because “the body at that point is designed to have sex.”

       After that testimony, defense counsel announced that he wanted “to call our

expert witness that we have discussed previously.” Defense counsel indicated that he had

called Nurse Pryor just to lay a foundation for this other expert, who he hoped would

rebut Nurse Pryor’s testimony by opining that Victim’s hymen should not be intact if

Defendant had abused her as she claimed. The State objected to the request for a

continuance on the ground that Defendant had not endorsed any witnesses, let alone any

expert witnesses.




                                              2
       The State claimed that defense counsel had filed a motion for a continuance a

month before trial that indicated defense counsel

       wanted an expert to talk about medication and the effect that that would
       have on [Defendant]. There was, at no point in time, any mention of a
       request to hire an expert witness with regard to a SAFE or a SAFE exam.
       The entirety of our conversation on October 10th with regard to a
       continuance was hiring an expert with regard to hallucinations in response
       to medication.

       The trial court then went off the record. When the record resumed, the trial court

ruled as follows:

               After discussion with the attorneys, the [S]tate opposes this, and
       the defense has asked for it, but I am going to allow the defense to provide
       the information, including the photographs, to an expert that they are
       going to disclose today to the [S]tate for them to review the information,
       because it’s my understanding this expert has just been asked to look at it
       and hasn’t looked at it and rendered any report yet.

                So I will go ahead and continue the bench trial and leave it open
       while that is pending. I hope to hear something within the next six weeks
       as to -- that they [have] reviewed it and you want to call them or not call
       them, because I don’t want it to hang around.

       The bench trial resumed on July 17, 2020, nearly eight months after it began. At

the completion of the trial, the judge found Defendant guilty of the offenses noted above.

                                         Analysis

                      Point 1 – Alleged “Denial” of a Continuance

       Defendant’s first point claims the trial court abused its discretion in denying his

request for a continuance on the ground that defense counsel said he wanted to secure an

expert witness to testify about the effects of Cymbalta, a prescription medication that

Defendant had taken, and Defendant now claims in his brief that involuntary intoxication

was going to be one of his primary defenses.




                                             3
           Because the trial court granted Defendant’s request for a continuance, and

Defendant does not claim that the length of the granted delay was insufficient to secure

any expert that he might have wanted to call, there is no adverse ruling by the trial court

for Defendant to appeal. Point 1 fails.

                       Points 2 through 6 – Clerical Errors in the Judgment

           Points two through six claim

           [t]he trial court erred in executing its written judgment denoting the length
           of [Defendant]’s sentence as ‘99 Years’ for [Counts 1, 2, 4, 7, and 9] . . .
           in that the 99-year sentence recited in [Defendant’]s written judgment
           materially differs from the trial court’s oral pronouncement of ‘life,’ and
           the oral pronouncement controls over the written, and, therefore, this is a
           clerical error that should be corrected under [Rule] 29.12(c).[ 2]

We, and the State, agree.

                   If there is a material difference between the trial court’s oral
           pronouncement of sentence and the written judgment, the oral
           pronouncement of sentence controls. State ex. rel. Zinna v. Steele, 301
           S.W.3d 510, 514 (Mo. banc 2010). “The failure to memorialize accurately
           the decision of the trial court as it was announced in open court [is] clearly
           a clerical [mistake].” State v. Taylor, 123 S.W.3d 924, 931
           (Mo.App.S.D.2004).

McArthur v. State, 428 S.W.3d 774, 781-82 (Mo. App. E.D. 2014).

           The trial court’s oral pronouncement during the sentencing hearing was:

           Count 1 – “life imprisonment without probation”;

           Count 2 – “life . . . without probation”;

           Count 4 – “life in the Missouri Department of Corrections”;

           Count 7 – “life”; and

           Count 9 – “life[.]”

All counts were ordered to run consecutively.


2
    Missouri Court Rules (2021).


                                                 4
       However, the trial court’s written judgment substituted ninety-nine-year sentences

for life sentences. Those sentences are materially different because, among other things,

they have a different effect in determining parole eligibility dates. State v. Clark, 494

S.W.3d 8, 14 (Mo. App. E.D. 2016) (citing State v. Hardin, 429 S.W.3d 417, 419 (Mo.

banc 2014), for the proposition that, under section 558.019.4, RSMo 2000, a “life”

sentence is calculated to be 30 years)). Because the written judgment does not conform

to the trial court’s oral pronouncement of sentence, it contains a clerical error that may be

corrected nunc pro tunc. McArthur, 428 S.W.3d at 782.

       Defendant’s convictions are affirmed, and the case is remanded to the trial court

to enter a corrected written judgment that conforms to the trial court’s oral

pronouncement of Defendant’s sentences on counts 1, 2, 4, 7, and 9.


DON E. BURRELL, J. – OPINION AUTHOR

MARY W. SHEFFIELD, P.J. – CONCURS

NANCY STEFFEN RAHMEYER, J. – CONCURS




                                              5